NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SONIA MOLINA-ALVARADO,                          No.    15-72199

                Petitioner,                     Agency No. A070-163-657

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**


Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Sonia Molina-Alvarado, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her motion to reopen removal

proceedings conducted in absentia. Our jurisdiction is governed by 8 U.S.C. §


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review for abuse of discretion the denial of a motion to reopen.

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny in part and

dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Molina-Alvarado’s

motion to reopen as untimely where it was filed more than nineteen years after the

filing deadline. See 8 C.F.R. § 1003.23(b)(1), (4)(iii)(A)(1) (an order of deportation

entered in absentia may only be rescinded upon a motion to reopen filed within

180 days of the order if the alien demonstrates exceptional circumstances).

Additionally, Molina-Alvarado did not show that notice was improper where she

was properly served with the order to show cause and notice of hearing, and was

given written notice and was read in her native language the consequences of

failing to appear. See 8 U.S.C. § 1252b(a)(2) (1993) (requiring written notice of the

time and place of proceedings, as well as written notice of the consequences of

failing to appear).

       Contrary to Molina-Alvarado’s contention, the BIA’s decision in Matter of

M-S-, 22 I. & N. Dec. 349 (BIA 1998), does not provide an independent basis for

untimely reopening of her deportation proceedings. See id. at 357 (motion to

reopen in absentia proceeding to apply for new relief is subject to timeliness

requirements of 8 C.F.R. § 1003.2(c)).

      Finally, we lack jurisdiction to consider Molina-Alvarado’s request for


                                           2                                     15-72199
remand for purposes of seeking prosecutorial discretion. See Vilchiz-Soto v.

Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     15-72199